UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 95-5860

LAWRENCE MCCOY HOLMAN,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
Samuel G. Wilson, District Judge.
(CR-95-13)

Submitted: May 21, 1996

Decided: June 3, 1996

Before MURNAGHAN and MOTZ, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert F. Rider, RIDER, THOMAS, CLEAVELAND, FERRIS &
EAKIN, Roanoke, Virginia, for Appellant. Robert P. Crouch, Jr.,
United States Attorney, S. Randall Ramseyer, Assistant United States
Attorney, Rick A. Mountcastle, Assistant United States Attorney,
Abingdon, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lawrence McCoy Holman appeals his convictions for possession
of a stolen vehicle, 18 U.S.C.A. § 2313(a) (West Supp. 1996), chang-
ing a vehicle identification number ("VIN"), 18 U.S.C.A. § 511(a)
(West Supp. 1996), and knowingly making false statements to a fed-
eral agent, 18 U.S.C.A. § 1001 (West Supp. 1996). He alleges the dis-
trict court improperly failed to suppress evidence of the
Government's search of his car, which was conducted without a war-
rant and without his permission, but while it was in the possession of
an acquaintance. Additionally, he alleges the district court erred by
letting a Government witness testify to impermissible double hearsay.
Finding no error, we affirm.

Holman was president of Adwolf Motors, Inc., which held title to
a white Ford XLT Lariat Super Duty Diesel truck ("the rollback").
The Government alleged Holman illegally placed VIN numbers from
two legitimately titled vehicles on the rollback, which was con-
structed from two stolen vehicles. The Government began investigat-
ing Holman when Timothy Shumate, Holman's acquaintance, told
FBI Agent Larry Bartlett that Holman told him the rollback had a
"problem" and that Shumate thought it was stolen. Bartlett told Shu-
mate the FBI was interested in looking at the rollback. Almost one
month later, Shumate borrowed the rollback from Holman to tow
another car, and contacted Bartlett. The next day, FBI agents searched
the rollback for its identifying numbers. In doing so, they learned that
the rollback contained false VIN numbers and stolen parts.

During trial, Holman's attorney cross-examined Bartlett about the
search:

          Q: That was when, at your insistence, a quote, unquote,
          friend of Mr. Holman went and borrowed the vehicle,

                    2
           the rollback vehicle and brought it to where you could
           examine it?

           A: This friend had advised me that there was problems --

           Q: I'm not asking you what someone told you sir; I'm ask-
           ing you whether or not at your insistence a person went
           and got the vehicle?

           A: No sir, he did not.

           Q: You did not insist upon someone going to get the vehi-
           cle?

           A: I told him that if he had the vehicle, that I would be
           glad to look at it.

(JA 50-51). On redirect examination, Holman objected to the follow-
ing testimony:

           Q: Did Mr. Shumate volunteer to allow you to examine it?

           A: Yes, sir. He provided the vehicle to us for examination.

           Q: And why did you tell Mr. Shumate you'd be happy to
           examine it?

           A: Because Mr. Shumate advised me --

           (Holman's attorney):We object to what Mr. Shumate
           advised.

           (The court): I'll overrule your objection. I believe the
           door was opened in this aspect.

           A: Because Mr. Shumate advised me Mr. Holman had told
           him there was a problem with the vehicle, that he
           believed it was stolen.

(JA 55).

                     3
First, Holman alleges that the FBI unlawfully searched the rollback
when it failed to get a warrant or his consent. Additionally, he con-
tends that Shumate acted as a government agent when he let the FBI
search the vehicle. However, a defendant has only a minimal expecta-
tion of privacy in a vehicle's VIN numbers, and an officer need have
only a "legitimate ground' for checking the number. United States v.
Powers, 439 F.2d 373, 375-76 (4th Cir.), cert. denied, 402 U.S. 1011
(1971); see also Rakas v. Illinois, 439 U.S. 128, 143 (1978) (stating
that the Fourth Amendment is not implicated unless a defendant has
a reasonable expectation of privacy in the area searched). VIN num-
bers are a part of the public domain, as states require manufacturers
to affix them and they are recorded in registries for use by police and
any other interested party. Powers, 439 F.3d at 375-76. Further,
Agent Bartlett had a legitimate reason to inspect the rollback--
Shumate's stated belief that the vehicle was stolen. Thus, Holman did
not have a reasonable expectation of privacy in the VIN numbers, and
the district court properly admitted evidence of the FBI's search.*

Second, Holman challenges the district court's admission of Bart-
lett's allegedly impermissible double hearsay testimony. The claim
fails, though, because, even if the testimony was impermissible dou-
ble hearsay, its admission was harmless error because it could not
have substantially swayed the judgment. See United States v. Sanders,
964 F.2d 295, 299 (4th Cir. 1992). Bartlett's testimony about Hol-
man's statement to Shumate did not involve a clear admission by Hol-
man. Rather, Shumate merely told Bartlett that Holman told him
"there was a problem with the vehicle" and that he (Shumate)
believed it was stolen. Additionally, the weight of the remaining evi-
dence was sufficient to convict Holman. The Government established
that the rollback's seat and engine came from a stolen vehicle; that
the engine VIN number was altered and restamped with a false num-
_________________________________________________________________
*To the extent that Agent Bartlett's ground for checking the VIN num-
ber was not adequate to meet the Powers standard, the search was per-
missible on other grounds. Shumate had authority of the rollback and
consented to its search. United States v. Carter , 569 F.2d 801, 803 (4th
Cir.), cert. denied, 435 U.S. 973 (1978); United States v. Eldridge, 302
F.2d 463 (4th Cir. 1962). Shumate was not acting as an agent of the gov-
ernment when he so consented. United States v. Kinney, 953 F.2d 863,
865 (4th Cir.), cert. denied, 504 U.S. 989 (1991).

                    4
ber; and that the rollback's VIN number was not stamped by a Ford
stamp or in a Ford factory. Further, the Government established that
the rollback's steering column, dash, cab, rear axle, and wiring were
inconsistent with the year of the vehicle, but were consistent with the
years of the stolen vehicles.

Accordingly, we affirm Holman's convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the material before the court and argument would not aid
the decisional process.

AFFIRMED

                    5